RESPONSE TO AMENDMENT
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Listing
In the response filed on 11/08/2022, the Applicant included two set of claims, one with 5 claims and one with 6 claims. The claim listing with 6 claims is being considered as the most up to date listing of the claims. A clarification the reply to this office action is respectfully requested.

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (U.S. App. Pub. No. 2015/0129794).
Regarding claims 1 and 3, Kobayashi et al. teaches a soft magnetic member comprising ferrous particles having an organic layer on the surface layer that is transformed into an oxide layer after compaction and heating. (Abstract). The member is used as a core material. (par. [0042]). The oxide layer may be SiO2. (par. [0018], [0058] and [0063]). Kobayashi et al. teaches that the under ideal conditions the density of the insulation layer at a thickness of about 40 nm is 7.8 g/cm3 which corresponds to a 0% void content for the insulating layer. (par. [0040]). 
According to the experimental data, the actual density of the 7.55, 7.60, 7.58 g/cm3 (par. [0063], [0065] and [0067]) at a thickness of 40-50nm which would correspond to 96% or above the theoretical density of an ideal state (i.e. 0% void containing insulating layer). The insulating layers disclosed in Kobayashi et al. would therefore have a porosity that is 4% or less based on the difference between the ideal and experimental density.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 11/08/2022 regarding the 35 U.S.C. §103 rejections made of record in the office action mailed on 09/16/2022 have been carefully considered but are deemed unpersuasive.
Applicant argues that the range disclosed by Kobayashi et al. for the density (i.e. 7-7.8 g/cm3 is too heavy to be referring to silicon dioxide). The Examiner agrees however, the reference explicitly teaches that the ideal density of 7.8 g/cm3 is an ideal state when the insulating layer comprises 0% void content (par. [0040]) and therefore 7.8 g/cm3 refers to the density of the particle as a whole, including the insulating layer. When the density is less than 7.8 g/cm3 as indicated by the experimental data, the insulating layer contains a certain number of voids which lowers the overall density of the insulating layer containing ferrous particles. Densities corresponding to 7.55, 7.60 and 7.58 g/cm3 would therefore correspond to 96% or above of the voidless theoretical density which means that the presence of the voids in the insulating layer would lower the overall density of the particle.
In addition, Kobayashi et al. specifically teaches that a 0% void content is the ideal state for the magnetic particle. (par. [0040]). This teaching thus suggests that the void content throughout the magnetic particles (i.e. including both the metallic and insulating material) are result effective in producing a product that has improved properties. The presence of voids is therefore undesirable for producing the magnetic material as disclosed in Kobayashi et al. One of ordinary skill in the art would therefore have found it obvious to minimize the void content throughout the magnetic particle (i.e. as close to 0%), including in the insulating layer, in order to create an ideal magnetic particle having improved properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M-F: 8 am to 4 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/19/2022